' Dissenting Opinion.
Myers, C. J.
I cannot agree with the opinion of Willoughby, J., concurred in by Townsend, J., nor with the opinion of Ewbank, J. Therefore, it will not be out of place for me to briefly state my conclusions on the questions here involved.
It will not be necessary for me to state the purpose for which this suit was brought, nor to reiterate- the special findings of fact and conclusions of law of the trial court, as they are fully set out in Justice Willough*345by’s opinion. It must be conceded that- the questions presented by the record in this case involve the validity of an act of the general assembly approved March 3, 1921. Acts 1921 p. 166. The opinion of Justice Willoughby holds that §§5, 9, and 10 of the act, supra, are invalid and that without these sections the act is meaningless and therefore void. In speaking of the two boards mentioned in the act, I will refer to the Indiana State Board of Agriculture as the state board, and the Indiana board of agriculture as the Indiana board.
Section 5 of the act, supra, is the section that provides the method and manner of transferring the property from the state board, to the Indiana board. It is the authority for the deed of conveyance. Hence, any language or stipulation in the deed not warranted by the authority for its execution must be disregarded. Justice Willoughby, in his opinion, held that the language used in the act, supra, was plain and unambiguous, and therefore there was no ground for construction. In that statement, in my judgment, lies the error in this opinion for holding §5 invalid.
In Downing v. Indiana State Board, etc. (1891), 129 Ind. 443, 28 N. E. 123, 28 N. E. 614, 12 L. R. A. 664, it was held that the Indiana State Board of Agriculture was a private corporation managed and controlled by trustees for the benefit of the people of the state. And I may add that these trustees, in the management and control of the property thus entrusted to them, were charged with one general purpose, that of encouraging the industrial and agricultural interests of the people of the state.
The general activities obviously expected from the state board, and the benefits to the public resulting therefrom, were not materially changed by the duties imposed upon the organization created by the 1921 act. I believe it is safe to say that no one will contend that *346the general assembly of this state is without power to provide the instrumentalities for encouraging agricultural improvements. This assertion is based upon the constitutional provision, “It shall be the duty of the general assembly to encourage by all suitable means, * * * agricultural improvements. * * Art. 8, §1, Indiana Constitution. A casual reading of the 1921 act will convince any such person that it was the legislative intention to thereby comply with this constitutional provision. Courts, in passing on the constitutionality of a statute, should indulge the presumption that the general assembly understood and correctly appreciated the needs of its own people, and that it had before it facts and circumstances justifying its action. 6 R. C. L. p. Ill, §111; 2 R. C. L. Supp. p. 31, §111.
. In the case at bar it appears from the act itself, as well as from the record, that at the time the act was passed, the state board, as a result of its business management, was largely indebted to various persons, firms and corporations in the aggregate of $400,000. From the record we learn that the major part of this indebtedness was due and payment had been demanded. At that time, and for a year prior thereto, it was a matter of common knowledge that this country was engaged in the financial readjustment of its business affairs. This situation, coupled with that board’s apparent unsuccessful business career, would undoubtedly justify the presumption that, although the state board had $2,-000,000 of assets, it would be difficult for it to obtain the money with which to liquidate its indebtedness. This dilemma of the state board, and its purpose to unload it, was no doubt known to the legislature. That body, in the year 1891, created the state agricultural and industrial board, and attempted to abolish the state board of agriculture and transfer its assets, liabilities and credits to the new board. It was then unsuccessful. *347(Downing v. Indiana State Board, etc., supra.) Its then unsuccessful purpose, it was given the opportunity to accept in 1921. That it might take advantage of this opportunity to meet the constitutional mandate to provide means for agricultural improvement, and that it might have a closer relation with the work, no doubt had a persuasive influence if not the inducement for passing the 1921 act.
At this point it may be noted that there was no attempt on the part of the legislature, by the new act, to form a new corporation and authorize it to accept the assets and assume the liabilities of the state board. Moreover, it should be further noted, as a fundamental principle to be observed by the courts in determining the constitutionality of statutes, that the members of the legislature are presumed to have obeyed their oath and to “have been careful to observe the requirements of the constitution in enacting statutes and that no violation of the constitution has been intended by them.” 6' R. C. L. p. 101, §99; 2 R. C. L. Supp. p. 26, §99.' This presumption in mind, it is hardly supposable that the legislature, by §5 of the 1921 act, intended that the state should take the property and assets of the state board and assume its liabilities, in the face of Art. 10, §§5 and 6, of our state Constitution, which expressly inhibits the state from incurring a debt for that purpose, or of assuming the debts of any corporation. Hence, there seems to be an obvious perplexity requiring thoughtful examination of the particular sections and provisions of the act here challenged. In making this examination we should keep in mind the rule that an act should not be declared invalid if there be any doubt as to its invalidity, or if it or its supposable objectionable provisions are subject to more than one possible construction, the courts will adopt that one, if reasonable, which will preclude unconstitutionality. Crittenberger *348v. State, etc., Trust Co. (1920), 189 Ind. 411, 127 N. E. 552; State v. Louisville, etc., R. Co. (1911), 177 Ind. 553, 96 N. E. 340, Ann. Cas. 1914D 1284; State v. Barrett (1909), 172 Ind. 169, 87 N. E. 7; Cain v. Allen (1906), 168 Ind. 8, 79 N. E. 201, 79 N. E. 896; State v. Lowry (1906), 166 Ind. 372, 390, 77 N. E. 728, 4 L. R. A. (N. S.) 528, 9 Ann. Cas. 350; State v. Gerhart (1896), 145 Ind. 439, 44 N. E. 469, 33 L. R. A. 313.
To my mind, the language used in §5 of the act in question was not so clear and unambiguous as to free the court from the duty of placing a construction upon it. In the first place, the words “fee simple title” as used may be said to indicate a purpose on the part of the state board to vest, and the state to receive the most extensive interest that can be enjoyed in land, which cannot exist if the power of disposition is hampered by a restriction destroying the absolute dominion inherent in the owner of the fee. . Allen v. Craft (1887), 109 Ind. 476, 483, 9 N. E. 919, 58 Am. Rep. 425. Hence, the words “fee simple” are to be given the force warranted by the language with which they are used. Consequently, they do not necessarily mean a fee simple absolute. 16 Cyc 602. Therefore, when we consider the language of the first part of §5 in connection with the proviso, which should be done, apt words will be found limiting the state’s title to the property to certain specific uses and purposes in the interest of the people of the state, which is entirely inconsistent with fee simple ownership. True, the state was given the right to sell, but inseparably connected with this right is a limitation controlling the proceeds derived from such sale into a channel for the improvement of agriculture, the machinery for the management of which, as well as of the property conveyed, was fully created in the first four sections of the act.
It is my opinion that, as the language of §5 is ambigú*349ous and its meaning clouded, the state board, as it had the right to do, by the language of the proviso defined the estate granted as intended by this section. Adams v. Merrill (1908), 45 Ind. App. 315, 322, 85 N. E. 114, 87 N. E. 36. At this point, attention again should be drawn to the rule: “That in construing a statute it is to be done with a view to uphold it, if that is fairly possible, and that if it be of doubtful constitutionality, the doubts are to be resolved in favor of the enactment.” Hovey, Governor, v. State, ex rel. (1889), 119 Ind. 395, 399, 21 N. E. 21.
From what has been said, the conclusion must follow that the language of §5 of the act in question did not authorize the state to receive from the state board a fee simple title to its property in the sense of the highest estate known to the law, but it did authorize a conveyance “for the uses and purposes for which such property has been heretofore held and used by the Indiana State Board of Agriculture.” The uses and purposes for which the state board held this property has been defined by this court as “for the benefit of the people of the state.” Downing v. Indiana State Board, etc., supra, p. 452.
In my judgment, the language of §5 of the act should be construed, as the above conclusion implies, as authorizing the state to accept from the state board a conveyance of its property in trust for the benefit of the people of the state. That the state may so act and execute the trust is affirmed by good authority. 1 Perry, Trusts and Trustees, (6th ed.) §§40, 41; Lewin, Trusts, (9th ed.) p. 28. A deed of conveyance then, in compliance with the statute, is the final instrument for thus vesting the property. The trust will thereby be manifested, the fiduciary relations stated, and the conditions of the trust set forth with sufficient certainty. Nesbitt v. *350Stevens (1903), 161 Ind. 519, 69 N. E. 256; Richards v. Wilson (1916), 185 Ind. 335, 112 N. E. 780.
It is also insisted that the clause “and on condition that the said grantee named in such conveyance assume the payment thereof,” found in the proviso of §5, and the clause “and the payment of which may be assumed by said board pursuant to the provisions authorized in this act,” and the further clause, “the payment of which may be necessary in connection with obtaining said transfer and conveyance of the property of the Indiana State Board of Agriculture, or the payment of which may have been assumed by the Indiana board of agriculture as heretofore provided for,”, found in §9, expressly require, as a condition for the conveyance, the assumption by the state of the state board’s indebtedness, and the incurring of a debt by the state, thereby rendering these sections invalid in their entirety. This contention can be sustained only upon the theory that the questioned clauses cannot be stricken out of their respective sections without destroying the proyisions with which they are associated. In my opinion, these clauses may be stricken out without doing any violence to either section. If so, and the remainder of each section is complete in itself, sensible and capable of being executed, then unquestionably they should be upheld. Swartz v. Board, etc. (1902), 158 Ind. 141, 152, 63 N. E. 31; State v. Barrett, supra.
It may be said that the clauses which I would strike out are so connected with the remaining portion of their respective sections that the legislature would not have passed the one without the other. I cannot agree with that thought, for the reason that the legislature, in this matter, represented the people of the state. It had limited powers. The presumption obtains that it intended to act within the scope of its authority. It was expressly prohibited from incurring, on behalf of the state, *351the debt proposed, and from obligating the state to assume the debts of the state board. It was dealing with the state board, a legal entity, charged with knowledge of all of the constitutional inhibitions on legislative action. The state board then must be regarded as having known that the provisions in §§5 and 9, to which I have referred, as well as §10 in its entirety, were absolutely void, in that their enactment was clearly prohibited by our state Constitution. Hence, it cannot be said that the state board was thereby in any manner overreached, or that it would have acted differently had these void provisions been omitted. On the other hand, I am at a loss for a single reason, or for any proper motive, or for a reason supported by good business judgment, that would be persuasive as an inducement for the legislature to pass the enactment it did, and here questioned, in preference to one which would lessen the obligations of the people it represented, and one permissible by the Constitution which the members of the legislature took an oath to support.
At this point special attention may be given §10. This section proposes, in the year 1923 and thereafter, to levy an annual .tax, and from the proceeds of which $25,000 shall be available annually for the purpose of paying premiums, “and to meet interest obligations on any outstanding bonds or other evidence of indebtedness issued or assumed by said Board, as well as to provide a contingent sinking fund for the payment of any such obligations * * While I am of the opinion that the state as trustee may encumber the trust property for the purpose of obtaining money with which to discharge existing valid liens thereon, and to reimburse herself for money paid to protect the trust estate, and for the purpose of making improvements thereon which are needed in order to carry out the purposes of the trust, yet such obligations cannot be regarded as a debt *352“to meet casual deficits in the revenue; to pay the interest on the state debt; to repel invasion, suppress insurrection, or, * * * provide for the public defense,” within the meaning of the Constitution. Art. 10, §5, Constitution. Hence, to levy taxes for the purpose of paying any such debts would be indirectly doing an act expressly inhibited by our state Constitution. As §10 clearly contemplates the raising of money by taxation to pay a debt which the legislature is without power to contract, or which it cannot assume, the conclusion must follow that this section is unconstitutional.
I am therefore fully persuaded that, had the legislature been fully advised as to the objectionable features of the enactment here pointed out, it would have been more readily agreed to the act with those provisions out than with them in. I am also clearly of the opinion that with these objectionable provisions eliminated, the act will then be complete, sensible, workable and en-forcible.
It follows from what has been said that, upon the facts found, the appellant was entitled to an injunction forbidding the levy of the taxes in question, and forbidding the state to issue bonds, in anywise a debt or obligation of the state. He was not entitled to an injunction forbidding the appellee board and the individuals who compose it to execute bonds and a mortgage on the “State Fair Grounds” securing their payment. These bonds and mortgage cannot be regarded other than the obligations of the state as trustee, and the mortgage security should be restricted entirely to the trust estate in the possession and under the control of the state as trustee.
While this view of the case leads to a reversal of the judgment, the mandate should be: Judgment reversed, with directions to the trial court to restate its conclusions of law in accordance with this opinion.